        Case 3:20-cv-06018-MMC Document 99 Filed 09/15/21 Page 1 of 5




 1 Jennifer C. Pizer (CA Bar No. 152327)                     Jeffrey B. Dubner (DC Bar No. 1013399)
   Lambda Legal Defense and Education Fund                   (admitted pro hac vice)
 2 4221 Wilshire Blvd., Suite 280                            Kristen Miller (DC Bar No. 229627)
   Los Angeles, CA 90010                                     (admitted pro hac vice)
 3
   (213) 590-5903                                            Sean A. Lev (DC Bar. No. 449936)
 4 jpizer@lambdalegal.org                                    (admitted pro hac vice)
                                                             Democracy Forward Foundation
 5 M. Currey Cook (NY Bar No. 4612834)                       P.O. Box 34553
   (admitted pro hac vice)                                   Washington, DC 20043
 6 Lambda Legal Defense and Education Fund                   jdubner@democracyforward.org
                   th
 7 120 Wall St., 19 Fl.                                      kmiller@democracyforward.org
   New York, New York 10005                                  slev@democracyforward.org
 8 ccook@lambdalegal.org                                     Telephone: (202) 448-9090
   Telephone: (212) 809-8585
 9                                                           Kathryn E. Fort (MI Bar No. 69451)
   Sasha Buchert (OR Bar No. 070686)                         (admitted pro hac vice)
10 (admitted pro hac vice)                                   Michigan State University College of Law
11 Lambda Legal Defense and Education Fund                   Indian Law Clinic
   1776 K Street, N.W., 8th Floor                            648 N. Shaw Lane
12 Washington, DC 20006-2304                                 East Lansing, M.I. 48824
   Sbuchert@lambdalegal.org                                  fort@msu.edu
13 Telephone: (202) 804-6245                                 Telephone: (517) 432-6992
14 Counsel for Plaintiffs                                    Counsel for Plaintiffs
15
                                  UNITED STATES DISTRICT COURT
16                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
17
   CALIFORNIA TRIBAL FAMILIES COALITION,                        Case No. 3:20-cv-6018-MMC
18 YUROK TRIBE, CHEROKEE NATION, FACING

19 FOSTER CARE IN ALASKA, ARK OF
   FREEDOM ALLIANCE, RUTH ELLIS CENTER,
20 and TRUE COLORS, INC.,

21                 Plaintiffs,
                        v.                                      JOINT STIPULATED REQUEST RE:
22
                                                                BRIEFING SCHEDULE
23 ALEX AZAR, in his official capacity as Secretary of
   Health and Human Services, LYNN A. JOHNSON,
24 in her official capacity as Assistant Secretary for the
   Administration for Children and Families, U.S.
25 DEPARTMENT OF HEALTH AND HUMAN
   SERVICES, and ADMINISTRATION FOR
26
   CHILDREN AND FAMILIES,
27
                    Defendants.
28
     JOINT STIPULATED REQUEST RE: BRIEFING
     SCHEDULE
     Case No. 3:20-cv-6018-MMC
        Case 3:20-cv-06018-MMC Document 99 Filed 09/15/21 Page 2 of 5




 1          Pursuant to this Court’s Standing Order (ECF No. 38-1) and Local Civil Rules 6-2 and 7-

 2 12, the Parties hereby stipulate to and respectfully request entry of a Court order enlarging the

 3 time for summary judgment briefing consistent with the following schedule:

 4              •   October 15: Defendants’ combined response to Plaintiffs’ motion for summary
                    judgment and cross-motion for voluntary remand
 5
                •   November 5: Plaintiffs’ combined reply in support of their motion and response to
 6
                    Defendants’ cross-motion
 7
                •   November 19: Defendants’ reply in support of their cross-motion
 8
                •   December 3, or the next available date: Hearing on the cross-motions
 9
     Defendants maintain their request for a stay of summary judgment briefing, which Plaintiffs
10
     continue to oppose. See Doc. No. 96 (Sept. 3, 2021). If the Court grants that request, Defendants
11
     shall file their motion for voluntary remand on October 15, 2021.
12
            This enlargement was agreed upon through mediation with Magistrate Judge Beeler to
13
     allow Defendants time to provide a settlement proposal to Plaintiffs. Defendants will make best
14
     efforts to provide a settlement proposal by September 30, 2021, addressing the questions posed by
15
     Plaintiffs during mediation. If Defendants are not able to do so, they will provide a date certain on
16
     September 30 for providing such a proposal. The parties agree that no further extensions of
17
     Defendants’ next filing deadline will be sought except pursuant to joint agreement by the parties
18
     or in exigent circumstances.
19
            IT IS SO STIPULATED.
20
     Dated: September 15, 2021                     Respectfully submitted,
21
                                                   By: /s/ Jeffrey B. Dubner
22
                                                   Jeffrey B. Dubner (DC Bar No. 1013399)
23                                                 (admitted pro hac vice)
                                                   Kristen Miller (D.C. Bar. No. 229627)
24                                                 (admitted pro hac vice)
                                                   Sean A. Lev (D.C. Bar. No. 449936)
25                                                 (admitted pro hac vice)
26                                                 Democracy Forward Foundation
                                                   P.O. Box 34553
27                                                 Washington, DC 20043
                                                   jdubner@democracyforward.org
28                                                 kmiller@democracyforward.org
      JOINT STIPULATED REQUEST RE: BRIEFING             1
      SCHEDULE
      Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 99 Filed 09/15/21 Page 3 of 5




 1                                         slev@democracyforward.org
                                           Telephone: (202) 448-9090
 2

 3
                                           Jennifer C. Pizer (CA Bar. No. 152327)
 4                                         Lambda Legal Defense and Education Fund
                                           4221 Wilshire Blvd., Suite 280
 5                                         Los Angeles, CA 90010
                                           (213) 590-5903
 6                                         jpizer@lambdalegal.org
 7
                                           M. Currey Cook (NY Bar No. 4612834)
 8                                         (admitted pro hac vice)
                                           Lambda Legal Defense and Education Fund
 9                                         120 Wall St., 19th Fl.
                                           New York, New York 10005
10                                         ccook@lambdalegal.org
11                                         Telephone: (212) 809-8585

12                                         Sasha Buchert (Oregon Bar No. 070686)
                                           (admitted pro hac vice)
13                                         Lambda Legal Defense and Education Fund
                                           1776 K Street, N.W., 8th Floor
14                                         Washington, DC 20006-2304
15                                         Sbuchert@lambdalegal.org
                                           Telephone: (202) 804-6245
16
                                           Kathryn E. Fort (MI Bar No. 69451)
17                                         (admitted pro hac vice)
                                           Michigan State University College of Law
18                                         Indian Law Clinic
19                                         648 N. Shaw Lane
                                           East Lansing, M.I. 48824
20                                         fort@msu.edu
                                           Telephone: (517) 432-6992
21
                                           Counsel for Plaintiffs
22

23

24 Dated: September 15, 2021               Respectfully submitted,

25                                         DAVID L. ANDERSON
                                           United States Attorney
26
                                            /s/ Emmet P. Ong
27
                                           EMMET P. ONG
28
                                           Assistant United States Attorney
     JOINT STIPULATED REQUEST TO ENLARGE       2
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 99 Filed 09/15/21 Page 4 of 5




 1

 2                                         Counsel for Defendants

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED REQUEST TO ENLARGE       3
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
       Case 3:20-cv-06018-MMC Document 99 Filed 09/15/21 Page 5 of 5




 1                                     [PROPOSED] ORDER

 2         Pursuant to stipulation of the parties, IT IS SO ORDERED.

 3

 4 DATED:__________________

 5
                                                           HON. MAXINE M. CHESNEY
 6                                                          United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATED REQUEST TO ENLARGE           4
     BRIEFING SCHEDULE
     Case No. 3:20-cv-6018-MMC
